Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 06/24/2022.
Claims 21 and 23-40 are pending and have been examined.
Claims 21 and 23-40 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 and 07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except for those with strikeout. The foreign reference attached to IDS dated 07/26/2022 (KR20010040748) is pixelated and is not reasonably legible to the Examiner. Please resubmit the references. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that “freezing the display view such that the application is prevented from altering the content presented within the display view” is not taught.
Examiner respectfully submits that such behavior is taught by Clemens. Clemens, as admitted by applicant on p.11 of current remarks, teach pausing video stream then resuming. Examiner submits that this behavior sufficiently teaches the “freezing” as currently claimed. The reason for this interpretation is due to a lack of description for the “freezing” action found in the claims. Furthermore, applicant’s specification paragraph 22 points out that display is being frozen, a behavior very much similar to pausing. Applicant further argues that Clemens do not teach that an application is being prevented from altering content presented within the display view. However, this argument is misleading since when a video transitions from playing to paused, then the display view is prevented from altering content or resuming playing. Furthermore, Clemens on claim 1 states that “capturing a still image concurrently with performance of digital video streaming operations” include “pausing digital video streaming operations of the digital camera”. 
Furthermore, Jiang teaches on paragraphs 28-32 that screen captures are displayed to the user as being frozen. Thereafter, a user selects a capture to “resume” operations. This example also sufficiently shows freezing display.
Therefore, the BRI interpretation is reasonable in view of the claimed invention and disclosure.
However, Examiner has added another reference that clearly shows that user executed freezing of display is readily available. Barnett below shows on paragraph 0101 that application is suspended and frozen. See below rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 states that upon user interaction, display view is frozen. Thereafter and during the freezing, a user command is received to capture data. Examiner cannot locate where this behavior is disclosed in the applicant’s disclosure. Applicant’s disclosure seems to be silent as to receiving command during the freezing. Examiner requests Applicant to point out where this is disclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23-40 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 6833863), further in view of Skirpa et al. (US 20120010995; “Skirpa” hereinafter), further in view of Jiang et al. (US 20120210266; “Jiang” hereinafter), and further in view of Barnett et al. (US 20150321103; “Barnett” hereinafter).
As per claim 21, Clemens discloses A method performed by a computing device, the method comprising:
detecting an interaction of a user with respect to the computing device, where the interaction is detected while an application executing on the computing device is causing the computing device to present content within a display view of the application (Clemens [cl.4 lns 45-50: Where initiate capture as claimed is taught by “mode selection”.]); 
upon the interaction of the user being detected, [freezing the display view] such that the application is prevented from the altering the content presented within the display view; during the freezing of the display view, receiving a user command to capture data associated with the content (Clemens [cl.2 lns 20-35: Describing an interaction where user is executing “video streaming operations” and the streaming being paused, or frozen as claimed, to execute a command to capture still image.]); 
and responsive to receiving the user command: obtaining the data associated with the content; automatically and without user interaction [storing the data in a content store] associated with the user; and [ceasing the freezing of the display view such that the application is able to update the content presented in the display view] (Clemens [cl.2 lns 20-35: Describing an interaction where user is pauses video streaming to execute capture command. Thereafter, the still image captured by the capture command is stored into memory and streaming function resumes. “The method includes the steps of pausing video streaming operations, capturing a still image by the digital camera, transferring the still image from the digital camera to the computer system, and resuming video streaming operations.”]).
Even though Clemens teaches a suspend, capture, store, and resume feature, it does not explicitly teach, but Skirpa in an analogous art teaches:
storing the data in a content store (Skirpa [0107: "For example, cloud architecture also may be used to implement a service provider system 110, as described below."]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to capture detailed content including metadata taught in Skirpa into the screen capturing module of Zheng to produce an expected result of having an option for a simple screen capture and also to be able to capture detailed information regarding applications that are being captured. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce time and cost in collaborative team works as well as restoration of erroneous works (Skirpa [0005]).
Clemens does not explicitly teach, however, Jiang in an analogous art teaches:
ceasing the freezing of the display view such that the application is able to update the content presented in the display view (Jiang [0019: “The task switcher, which in one implementation comprises a program with an accompanying user interface (UI), shows a user the state in which the user's tasks were left, so that the user can easily identify a desired task to resume.”]; [0028-0031: “Tapping on a screen capture resumes the corresponding session at that page, that is, each screen capture in FIG. 2 represents a task which the user may resume by tapping on its screen capture.”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to suspend and capture a state taught in Jiang with the screen capturing module of Clemens to produce an expected result of capturing data while freezing operation when user interaction is detected. The modification would be obvious because one of ordinary skill in the art would be motivated provide users with a  method of saving and recalling state of an application (Jiang [0009]).
Clemens does not explicitly teach, however, Sharma in an analogous art teaches: 
freezing the display view such that the application is prevented from the altering the content presented within the display view (Barnett [0101-0102: “The OS or software incorporated into the game or middleware by the SDK then pauses the game (i.e. suspends or freezes the game state) and checks whether the current application is displaying a game environment that is appropriate for image capture (i.e. a game world represented in a virtual 3D space that enables a 360° spherical panorama to be captured).”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to freeze display view taught in Barnett with the screen capturing module of Clemens to produce an expected result of capturing data while freezing operation when user interaction is detected. The modification would be obvious because one of ordinary skill in the art would be motivated provide users with a method of applications to protect from unintended user action (Barnett [0101]).

As per claim 23, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, wherein the user command identifies a type of to the data to be captured, and wherein the data associated with the content consists of the identified type of data (Clemens [cl.2 lns 15-21: The content user identifies is a still image.]).

As per claim 24, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, wherein obtaining the data associated with the content comprises interacting with the first application via an application programming interface for obtaining data (Clemens [cl.4 lns 40-45: “The user can then make the mode selection through software running on the host 12 of FIG. 1 which in turn communicates the proper control signals and data to the system controller 160 via the host/PC interface 154.”]).

As per claim 25, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, wherein the data associated with the content is obtained without changing a current execution context on the computing device (Clemens [0018: "The method includes the steps of pausing video streaming operations, capturing a still image by the digital camera, transferring the still image from the digital camera to the computer system, and resuming video streaming operations."]).

As per claim 26, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, wherein the data associated with the content comprises metadata (Clemens [cl.6 lns 15-25: where metadata is compression data.]).

As per claim 27, rejection for claim 26 is incorporated and further Clemens discloses The method of claim 26, wherein the metadata comprises semantic relationships and data structures (Clemens [cl.6 lns 15-25: where metadata and data structure is compression data.]).

As per claim 28, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, wherein the data associated with the content comprises one or more of: an identify of the application, the available format of cdata, the date the data was created, a URL identifying the source of the data, and a filename of the data (Clemens [cl.6 lns 15-25: where application and filename is stored.]; [Skirpa [0006: ).

As per claim 29, rejection for claim 21 is incorporated and further Skirpa discloses The method of claim 21, wherein the content store is remotely located from the computing device (Skirpa [See figure 1]).

As per claim 30, rejection for claim 21 is incorporated and further Skirpa discloses The method of claim 21, wherein the user interaction comprises one or both of a gesture on a touch sensitive surface of the computing device or a key-press combination on the computing device (Skirpa [0096]).

As per claim 31, rejection for claim 21 is incorporated and further Skirpa discloses The method of claim 21, wherein the user interaction identifies the content from the first application (Skirpa [0006: “Metadata describing the location of the web content within the selected area of the rendered webpage is determined and persistently stored within a database.”]).

As per claim 32, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21, comprising determining a desired data format for the data associated with the content to be obtained from the application and obtaining the data associated with the content from the application in the desired content format via an application programming interface (Clemens [cl.2 lns 15-21: The content user identifies is a still image.]; [cl.4 lns 40-45: “The user can then make the mode selection through software running on the host 12 of FIG. 1 which in turn communicates the proper control signals and data to the system controller 160 via the host/PC interface 154.”]).

As per claim 33, Clemens discloses Computer-readable media bearing computer executable instructions which, in execution on a computing device comprising at least a processor, carry out a method comprising: detecting an interaction of a user with respect to the computing device, where the interaction is detected while an application executing on the computing device is causing the computing device to present content within a display view of the application (Clemens [cl.4 lns 45-50: Where initiate capture as claimed is taught by “mode selection”.]); 
upon detecting the interaction, [freezing of the display view of the application] such that the application is prevented from modifying the content presented in the display view while the display view is frozen; while the display view remains frozen, receiving a user command to capture data associated with the content that is being presented in the display view of the application (Clemens [cl.2 lns 20-35: Describing an interaction where user is executing “video streaming operations” and the streaming being paused, or frozen as claimed, to execute a command to capture still image.]); 
and responsive to receiving the user command: obtaining the data associated with the content  from the first application; automatically and without further user interaction [storing the obtained data in a content store] associated with the user; and [ceasing the freezing of the display view of the application such that the application is able to update the content presented in the display view] (Clemens [cl.2 lns 20-35: Describing an interaction where user is pauses video streaming to execute capture command. Thereafter, the still image captured by the capture command is stored into memory and streaming function resumes. “The method includes the steps of pausing video streaming operations, capturing a still image by the digital camera, transferring the still image from the digital camera to the computer system, and resuming video streaming operations.”]).
Even though Clemens teaches a suspend, capture, store, and resume feature, it does not explicitly teach, but Skirpa in an analgous art teaches:
storing the obtained data in a content store (Skirpa [0107: "For example, cloud architecture also may be used to implement a service provider system 110, as described below."]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to capture detailed content including metadata taught in Skirpa into the screen capturing module of Zheng to produce an expected result of having an option for a simple screen capture and also to be able to capture detailed information regarding applications that are being captured. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce time and cost in collaborative team works as well as restoration of erroneous works (Skirpa [0005]).
Clemens does not explicitly teach, however, Jiang in an analogous art teaches:
ceasing the freezing of the display view of the application such that the application is able to update the content presented in the display view (Jiang [0019: “The task switcher, which in one implementation comprises a program with an accompanying user interface (UI), shows a user the state in which the user's tasks were left, so that the user can easily identify a desired task to resume.”]; [0028-0031: “Tapping on a screen capture resumes the corresponding session at that page, that is, each screen capture in FIG. 2 represents a task which the user may resume by tapping on its screen capture.”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to suspend and capture a state taught in Jiang with the screen capturing module of Clemens to produce an expected result of capturing data while freezing operation when user interaction is detected. The modification would be obvious because one of ordinary skill in the art would be motivated provide users with a  method of saving and recalling state of an application (Jiang [0009]).
Clemens does not explicitly teach, however, Sharma in an analogous art teaches: 
freezing of the display view of the application such that the application is prevented from modifying the content presented in the display view while the display view is frozen (Barnett [0101-0102: “The OS or software incorporated into the game or middleware by the SDK then pauses the game (i.e. suspends or freezes the game state) and checks whether the current application is displaying a game environment that is appropriate for image capture (i.e. a game world represented in a virtual 3D space that enables a 360° spherical panorama to be captured).”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to freeze display view taught in Barnett with the screen capturing module of Clemens to produce an expected result of capturing data while freezing operation when user interaction is detected. The modification would be obvious because one of ordinary skill in the art would be motivated provide users with a method of applications to protect from unintended user action (Barnett [0101]).

As per claim 35, rejection for claim 33 is incorporated and further Jiang discloses The computer readable media of claim 33, wherein display view of multiple applications are frozen upon the interaction of the user being detected (Jiang [0019: “The task switcher, which in one implementation comprises a program with an accompanying user interface (UI), shows a user the state in which the user's tasks were left, so that the user can easily identify a desired task to resume.”]; [0028-0031: “Tapping on a screen capture resumes the corresponding session at that page, that is, each screen capture in FIG. 2 represents a task which the user may resume by tapping on its screen capture.”]).

As per claim 37, rejection for claim 21 is incorporated and further Clemens discloses The method of claim 21The computer readable media of claim 33, wherein the user interaction comprises any one of:
a gesture on a touch sensitive surface of the computing device; a key-press combination on the computing device; a mouse related interaction; an audio command detected by a sound-sensitive device that converts sound to one or more electronic signals; or an optically sensed action detected by an optical sensor that converts the optically sensed activity to one or more electronic signals (Clemens [cl.12 lns 40-45]).

As per claim 38, Clemens discloses A computing device comprising a processor and a memory that stores instructions,, wherein the instructions, when executed by the processor, cause the processor to perform a method comprising: detecting an interaction of a user with respect to the computing device, wherein an application is presenting content in a display view of the application when the interaction of the user is detected (Clemens [cl.4 lns 45-50: Where initiate capture as claimed is taught by “mode selection”.]); 
in response to detecting the interaction, [freezing the display view of the application] such that the application is prevented from updating the content until the display view is unfrozen; during the freezing of the display view, receiving a user command to capture data associated with the content (Clemens [cl.2 lns 20-35: Describing an interaction where user is executing “video streaming operations” and the streaming being paused, or frozen as claimed, to execute a command to capture still image.]); and responsive to receiving the user input: obtaining, from the application the data associated with the content; automatically and without further user interaction [store the obtained data in a content store] associated with the user; and [unfreezing the display view of the application such that the application is able to update the content presented in the display view] (Clemens [cl.2 lns 20-35: Describing an interaction where user is pauses video streaming to execute capture command. Thereafter, the still image captured by the capture command is stored into memory and streaming function resumes. “The method includes the steps of pausing video streaming operations, capturing a still image by the digital camera, transferring the still image from the digital camera to the computer system, and resuming video streaming operations.”]).
Even though Clemens teaches a suspend, capture, store, and resume feature, it does not explicitly teach, but Skirpa in an analogous art teaches:
store the obtained data in a content store (Skirpa [0107: "For example, cloud architecture also may be used to implement a service provider system 110, as described below."]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to capture detailed content including metadata taught in Skirpa into the screen capturing module of Zheng to produce an expected result of having an option for a simple screen capture and also to be able to capture detailed information regarding applications that are being captured. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce time and cost in collaborative team works as well as restoration of erroneous works (Skirpa [0005]).
Clemens does not explicitly teach, however, Jiang in an analogous art teaches:
unfreezing the display view of the application such that the application is able to update the content presented in the display view (Jiang [0019: “The task switcher, which in one implementation comprises a program with an accompanying user interface (UI), shows a user the state in which the user's tasks were left, so that the user can easily identify a desired task to resume.”]; [0028-0031: “Tapping on a screen capture resumes the corresponding session at that page, that is, each screen capture in FIG. 2 represents a task which the user may resume by tapping on its screen capture.”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to suspend and capture a state taught in Jiang with the screen capturing module of Clemens to produce an expected result of capturing data while freezing operation when user interaction is detected. The modification would be obvious because one of ordinary skill in the art would be motivated provide users with a  method of saving and recalling state of an application (Jiang [0009]).
Clemens does not explicitly teach, however, Sharma in an analogous art teaches: 
freezing the display view of the application such that the application is prevented from updating the content until the display view is unfrozen (Barnett [0101-0102: “The OS or software incorporated into the game or middleware by the SDK then pauses the game (i.e. suspends or freezes the game state) and checks whether the current application is displaying a game environment that is appropriate for image capture (i.e. a game world represented in a virtual 3D space that enables a 360° spherical panorama to be captured).”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the ability to freeze display view taught in Barnett with the screen capturing module of Clemens to produce an expected result of capturing data while freezing operation when user interaction is detected. The modification would be obvious because one of ordinary skill in the art would be motivated provide users with a method of applications to protect from unintended user action (Barnett [0101]).

Claims 34, 36, and 40 are the computer readable media and device claims corresponding to method claims 24, 29, and 25, respectively.  Clemens discloses a computer-readable media and device (¶ [cl.12 lns 40-45 also see above]) for executing the method of claims 24-25, and 29.  Thus, claims 34, 36, and 40 are rejected under the same rationale set forth in connection the rejections of claims 24, 29, and 25, respectively.

Claim 39 is the device claim corresponding to CRM claim 37.  Clemens discloses a device (¶ [cl.12 lns 40-45 and see above]) for executing the method of claim 39.  Thus, claim 39 is rejected under the same rationale set forth in connection the rejections of claim 37.

As per claim 41, rejection for claim 21 is incorporated and further Clemens discloses The computing device of claim 38, wherein the content being presented comprises a video (Clemens [cl.2 lns 20-35: Describing an interaction where user is executing “video streaming operations” and the streaming being paused, or frozen as claimed, to execute a command to capture still image.]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rossie et al. (US 20150095838) – Discloses suspension of application to capture application states.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 08/27/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156